Citation Nr: 1719894	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  05-25 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer for substitution and accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and E.C.	


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1961 to August 1964, from August 1964 to May 1970, and from June 1970 to March 1976.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appellant was afforded a travel board hearing before the undersigned in April 2010.  The hearing transcript is associated with the record.  In June 2010 and May 2012, the Board remanded the appeal for further development.

As to the substitution claim, the Board has previously referred the issue to the agency of original jurisdiction (AOJ) in Board remands dated June 2010 and May 2012.  The AOJ has not taken action on these referrals.  Therefore, because the appellant is the Veteran's surviving spouse and because she made a timely claim for substation, the Board in accordance with 38 U.S.C.SA§ 5121A (West 2014) has substituted her as the claimant as to the claim of service connection for prostate cancer.  

As to the accrued benefits claim, because the appellant is the Veteran's surviving spouse, because the Veteran had a claim pending at the time of his death for service connection for prostate cancer, and because the appellant filed her accrued benefits claim within one year after the date of his death, the Board also finds that the scope of the current appeal includes service connection for prostate cancer for accrued benefits purposes.  38 U.S.C.S. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998; Also see Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for prostate cancer and the cause of death claim, in a November 2002 Notice of Disagreement and in a December 2002 statement, the Veteran asserted that he set foot on the land mass of Vietnam on multiple occasions to retrieve cargo and supplies when he was stationed on the U.S.S. Enterprise.  He further asserted that this information would be clearly documented on ship and flight logs and requested that the RO obtain these records to support his claim.

In December 2002, the AOJ requested ship logs from the Department of the Navy.  In a March 2003 letter, the Center for Unit Records Research (Center) responded to the AOJ's inquiry requesting additional information.  The Center specifically requested the Veteran's tour dates and units of assignment.  However, there is no evidence in the claims file that the AOJ followed-up on the Center's request.  As such, the Board finds that duty to assist has not been satisfied.  As such, a remand is required for the AOJ for the first time to provide the Center with the Veteran's tour dates and units of assignment and take any other needed actions needed to obtain the deck logs from his period of duty on the U.S.S. Enterprise.  See 38 U.S.C.A. § 5103A(d) (West 2014). 

Also as to the claim of service connection for prostate cancer and the cause of death claim, the Veteran indicated in a December 2002 statement that he had received treatment for his condition at the VA Medical Center in Mobile Alabama from approximately 1992 to 1999.  These records are not in the claims file.  In the same statement as well as the earlier November 2002 Notice of Disagreement, he reported receiving VA treatment at VA medical facilities in Mobile, Montgomery, and Birmingham, Alabama.  Therefore, on remand all missing VA treatment records should be obtained and associated with the claims file.  Id.

Lastly, as to the claim of service connection for prostate cancer and the cause of death claim, the Board finds that given the Veteran's death from prostate cancer and the service treatment records that documented his seeking treatment for testicular pain on numerous occasions, the criteria for obtaining a medical opinion have been met.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a remand is also required to obtain a medical opinion as to the relationship, if any, between the prostate cancer that caused the Veteran's death and his military service.  Id. 

As to the claim for burial benefits, the Board finds that this issue must also be remanded because its adjudication is inextricably intertwined with the above adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Following all appropriate procedures, to include providing the Center with the Veteran's tour dates and units of assignment, obtain in 3 month increments the deck logs of the U.S.S. Enterprise during the period the Veteran was stationed on the ship while it was in the waters off of the Republic of Vietnam during the Vietnam war era.  

If the Veteran served on the U.S.S. Enterprise while it was in the waters off of the Republic of Vietnam during the Vietnam war era for more than 3 months, multiple requests should be made for the deck logs.
Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the appellant should be notified in writing that the records cannot be found.

2.  Obtain and associate with the claims file the Veteran's 1992 to 199 treatment records from the Mobile VA Medical Center as well as any missing records from the Birmingham and Montgomery VA Medical Centers.

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the appellant should be notified in writing that the records cannot be found.

3.  After undertaking the above development to the extent possible, obtain a medical opinion as the nature and etiology of the Veteran's prostate cancer.  The entire claims file and a copy of this REMAND should be made available to and reviewed by the examiner.  After reviewing the file, the examiner is asked to respond to the following inquiries:

a. Is it at least as likely as not the Veteran's in-service treatment for testicular pain, which was alternatively diagnosed as epididymitis, prostatitis, and a swollen lymph node, represented a manifestation of his later diagnosed prostate cancer? 

b. Is it at least as likely as not the Veteran's prostate cancer was otherwise caused by, or related to, active duty?

Full rationale must be provided for all opinions offered.  Citation to appropriate medical treatise research is encouraged but not required.  

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal considering all the evidence of record.  If any benefit sought on appeal remains denied, the appellant should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (West 2014).


_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

